NO. 12-13-00124-CV

                       IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

ROBERT FRANKLIN CALDWELL,                           §         APPEAL FROM THE THIRD
APPELLANT

V.                                               §            JUDICIAL DISTRICT COURT

DEWAYNE DEWBERRY,
APPELLEE                                        §            ANDERSON COUNTY, TEXAS



                                  MEMORANDUM OPINION
                                      PER CURIAM
       On April 19, 2013, Appellant, Robert F. Caldwell, filed a notice of appeal expressing his
intent to appeal an order of dismissal signed on March 22, 2013. By letter dated April 23, 2013,
the Anderson County District Clerk advised this court that a notice had been sent to Caldwell in
error by that office, advising him that an order of dismissal had been signed on March 22, 2013.
The district clerk further advised that the letter should have informed Caldwell that a bill of cost,
not an order of dismissal, was enclosed.
       On March 25, 2013, this court notified Caldwell that the information received in this
appeal, including the district clerk’s letter, did not show the jurisdiction of this court. Caldwell
was further notified that the appeal would be dismissed unless the information was amended on
or before May 28, 2013, to show the jurisdiction of this court.
       In response to the March 25, 2013 notice, Caldwell informed this court that he had no
documentation relating to a March 22, 2013 dismissal order. Moreover, we have received the
clerk’s record in this appeal, which includes a dismissal order signed on August 30, 2010, rather
than on March 22, 2013. Thus, the information filed in the appeal still does not show the
jurisdiction of this court. Accordingly, the appeal is dismissed for want of jurisdiction. See
TEX. R. APP. P. 37.2, 42.3.
Opinion delivered May 22, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)



                                                           2
                                 COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT

                                            MAY 22, 2013


                                        NO. 12-13-00124-CV


                             ROBERT FRANKLIN CALDWELL,
                                      Appellant
                                         V.
                                DEWAYNE DEWBERRY,
                                       Appellee




                            Appeal from the 3rd Judicial District Court
                         of Anderson County, Texas. (Tr.Ct.No. 3-41282)



                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                      By per curiam opinion.
                      Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                     3
                     THE STATE OF TEXAS
                        MANDATE
                    *********************************************


TO THE 3RD DISTRICT COURT of ANDERSON COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 22nd
day of May, 2013, the cause upon appeal to revise or reverse your judgment between

                       ROBERT FRANKLIN CALDWELL, Appellant

                        NO. 12-13-00124-CV; Trial Court No. 3-41282

                                     By per curiam opinion.

                             DEWAYNE DEWBERRY, Appellee

was determined; and therein our said Court made its order in these words:

         “THIS CAUSE came to be heard on the appellate record; and the same being considered,
it is the opinion of this court that this court is without jurisdiction of the appeal, and that the
appeal should be dismissed.

       It is therefore ORDERED, ADJUDGED and DECREED by this court that this appeal be,
and the same is, hereby dismissed for want of jurisdiction; and that this decision be certified to
the court below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the ______ day of __________________, 201____.

                      CATHY S. LUSK, CLERK


                      By:_______________________________
                        Deputy Clerk


                                                4